Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Maury Lee King appeals from the district court’s order dismissing without prejudice his employment discrimination action after King faded to comply with the court’s order that he file a copy of his right-to-sue letter. Because King failed to comply with the court’s unambiguous order, which expressly warned King of the consequences of failing to comply, we find that the district court did not abuse its discretion by dismissing the action. See Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.